Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 1 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 2 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 3 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 4 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 5 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 6 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 7 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 8 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 9 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 10 of 11
Case 8:18-bk-13311-CB   Doc 141 Filed 11/20/18 Entered 11/20/18 12:39:02   Desc
                         Main Document    Page 11 of 11




                 20
